                Case 3:20-cv-03619-RS Document 24 Filed 08/19/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4 450 Golden Gate Avenue
   San Francisco, California 94102-3495
 5 Telephone: (415) 436-7198
   Fax: (415) 436-6748
 6 sharanya.mohan@usdoj.gov

 7 Attorneys for Defendant

 8

 9                               UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12
     PANGEA LEGAL SERVICES,                  ) CASE NO. 20-cv-03619 RS
13                                           )
             Plaintiff,                      ) STIPULATION AND ORDER ON CASE
14                                           ) MANAGEMENT SCHEDULE
        v.                                   )
15                                           )
     U.S. CITIZENSHIP AND IMMIGRATION        )
16   SERVICES,                               )
                                             )
17           Defendant.                      )
                                             )
18                                           )

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER 20-CV-03619
     RS                                      1
                 Case 3:20-cv-03619-RS Document 24 Filed 08/19/20 Page 2 of 5




 1               WHEREAS, Plaintiff Pangea Legal Services (“Plaintiff”) is asserting claims under the

 2 Freedom of Information Act (“FOIA”) arising out of a FOIA request submitted to Defendant U.S.

 3 Citizenship and Immigration Services (“Defendant” or “USCIS”);

 4               WHEREAS, as alleged in the Complaint (Dkt. No. 1), Plaintiff agreed to narrow its initial

 5 FOIA Request on April 30, 2020 to seek “copies of all internal DHS guidance, trainings, policies and

 6 memoranda used in the processing of I-730 petitions for beneficiaries with prior orders of removal in the

 7 time frame of January 1, 2018 to the date of the final response to this request”;

 8               WHEREAS, Plaintiff seeks the release of documents responsive to its narrowed FOIA request;

 9               WHEREAS, a Case Management Conference is currently scheduled for September 3, 2020 at

10 10:00 a.m. and the parties’ Case Management Statement is due on August 27, 2020 (Dkt. No. 14);

11               WHEREAS, the parties have met and conferred several times regarding case management and

12 a potential schedule for USCIS to release non-exempt records subject to the FOIA that are responsive to

13 Plaintiff’s narrowed FOIA request;

14               WHEREAS, USCIS has identified a universe of documents potentially responsive to the

15 narrowed FOIA request consisting of approximately 4,200 pages;

16               WHEREAS, on August 6, 2020, USCIS produced 5 pages consisting of a guidance

17 memorandum in response to the narrowed FOIA request (the “First Release”);

18               WHEREAS, the parties seek to minimize the amount of time and resources that the parties and

19 the Court need to devote to litigation of this action pending the completion of USCIS’ processing and

20 release of any responsive, non-exempt documents;

21               WHEREAS, USCIS anticipates that a significant percentage of its workforce, including its

22 FOIA processing personnel, will be subject to furloughs as early as August 30, 2020, due to a budget

23 shortfall. While USCIS has submitted a request for funding to Congress in an attempt to avoid a

24 furlough, the agency does not know if, when, or how much funding will be provided.

25               THEREFORE, Plaintiff and Defendant hereby stipulate, by and through their counsel of

26 record, to the following terms addressing case management and Defendant’s processing and release of

27 FOIA records:

28          1.        USCIS will provide a release consisting of at least 500 pages of responsive documents,

     STIPULATION AND ORDER 20-CV-03619
     RS                                                2
                 Case 3:20-cv-03619-RS Document 24 Filed 08/19/20 Page 3 of 5




 1 subject to applicable exemptions, no later than August 28, 2020 (the “Second Release”). Certain pages

 2 of the Second Release may be redacted in part or in full pursuant to an applicable FOIA exemption, and

 3 the applicable exemption will be identified in the release.

 4          2.      Thereafter, by the last business day of every month, commencing September 30, 2020,

 5 USCIS will process 450 pages of documents and release any responsive, non-exempt documents.

 6 Certain pages of each release made pursuant to this Paragraph may be withheld in part or in full pursuant

 7 to an applicable FOIA exemption, and the applicable exemption will be identified in the release. To the

 8 extent that any pages are processed but deemed to be non-responsive by USCIS, USCIS will identify the

 9 total number of documents that were processed but deemed non-responsive at the time of release or

10 promptly thereafter.

11          3.      The release deadlines set forth in Paragraphs 1 and 2 of this agreement can be modified

12 by agreement of the parties without Court Order.

13          4.      Notwithstanding the parties’ agreement in Paragraph 2, should USCIS be forced to

14 furlough employees as anticipated on or after August 30, 2020, the processing and release deadlines set

15 forth in Paragraph 2 will be tolled for any period that the furlough is in place. 1 However, Plaintiff

16 reserves the right to seek relief from the agreed-upon tolling if the furlough lasts for any period beyond

17 30 calendar days.

18          5.      Should the Court approve this stipulation, the parties respectfully request that the Court

19 vacate the currently scheduled September 3, 2020 Case Management Conference and associated Case

20 Management Statement deadline.

21          6.      Should the Court approve this stipulation, the parties propose to submit a joint status

22 update every sixty days to the Court during the period that USCIS continues to process the potentially

23 responsive documents.

24          7.      Once processing is complete and all releases have been made, the parties shall meet and

25 confer regarding any remaining disputes and submit a status update to the Court with proposed next

26
            1
27           For example, should USCIS furlough employees for a fifteen-day period commencing on
   September 1, 2020, USCIS’ deadline to complete processing of 450 pages and provide a release will be
28 tolled from September 30 to October 15, and all subsequent processing and release dates would be
   moved accordingly.
     STIPULATION AND ORDER 20-CV-03619
     RS                                               3
               Case 3:20-cv-03619-RS Document 24 Filed 08/19/20 Page 4 of 5




 1 steps within 30 days of completion of processing.

 2
                                                 CERTIFICATION
 3
              Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
 4
     perjury that counsel for Plaintiff has concurred in the filing of this document.
 5

 6 DATED: August 19, 2020                                  Respectfully submitted,

 7                                                         DAVID L. ANDERSON
                                                           United States Attorney
 8
                                                            /s/ Sharanya Mohan
 9                                                         SHARANYA MOHAN
                                                           Assistant United States Attorney
10                                                         Attorney for Defendant

11

12 Dated: August 19, 2020
                                                           _/s/ Trina Realmuto ___               ___________
13                                                         TRINA REALMUTO
                                                           Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER 20-CV-03619
     RS                                                4
                 Case 3:20-cv-03619-RS Document 24 Filed 08/19/20 Page 5 of 5




 1                                                        ORDER

 2          1.      The parties’ agreements regarding a FOIA processing and release schedule in this matter
 3 set forth in Paragraphs 1-4 of this Stipulation are so ordered.

 4          2.    The September 3, 2020 Case Management Conference and related Case Management Statement
                  deadline are hereby continued to June 3, 2021.
 5

 6          3.      The parties shall submit a joint status update every 60 days from the date of this Order.
 7          4.      The parties shall submit a joint status update setting forth proposed next steps in this
 8 litigation no later than 30 days from the date of completion of USCIS’ processing of potentially

 9 responsive documents and related releases.

10 IT IS SO ORDERED.

11

            August 19
12 Dated: ______________, 2020                                    _____________________________
                                                                  Hon. RICHARD SEEBORG
13
                                                                  United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     20-CV-03619 RS                                   5
